Citation Nr: 0410881	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-15 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
collarbone injury.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for obstructive lung disease.

3.  Entitlement to an evaluation in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to November 9, 2000. 

4.  Entitlement to an evaluation in excess of 70 percent for PTSD 
since November 9, 2000.

5.  Entitlement to an effective date prior to November 9, 2000 for 
an award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to November 
1988 and from January 1991 to March 1991.  She also served with 
the U.S. Army Reserves since 1991.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In February 2000, the Board remanded the case 
to the RO for additional development.  That development has been 
accomplished, and the case is once again before the Board for 
review. 

In February 2000, the Board also remanded the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  In 
June 2001, the RO granted service connection for both claims.  As 
this determination constitutes a full grant of the benefits sought 
as to those claims, they are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In a March 2003 rating decision, the RO found that it had 
incorrectly assigned separate evaluations for the veteran's 
service-connected irritable bowel syndrome and gastroesophageal 
reflux disease.  The veteran initiated an appeal with respect to 
that decision, but later indicated in a December 2003 letter that 
she wanted to withdraw her appeal.  Therefore, that issue is 
considered withdrawn and is not before the Board at this time.  38 
C.F.R. § 20.204 (2003). 

The issues involving the assigned ratings for PTSD as well as the 
issue involving an earlier effective date for a TDIU are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further action is 
required on her part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claims.  

2.  Clear and unmistakable evidence shows that the veteran injured 
her collarbone prior to service, and that this preexisting 
disorder was not aggravated in service.

3.  There is no medical evidence of record that the veteran 
suffers from residuals of a collarbone injury. 

4.  Findings from pulmonary function testing showed the lowest 
Forced Expiratory Volume in one second (FEV-1) value to be 86 
percent of the predicted value, the lowest FEV-1 to Forced Vital 
Capacity (FVC) ratio to be 75 percent of the predicted value, and 
the lowest diffusion capacity of carbon monoxide, single breath, 
(DLCO)(SB) value to be 77 percent of the predicted value.  

5.  There is no medical evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes 
involving acute respiratory failure, or oxygen therapy.  



CONCLUSIONS OF LAW

1.  Residuals of a collarbone injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 105, 1110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 
3.306, 3.326(a) (2003).

2.  The criteria for an initial evaluation in excess of 10 percent 
for obstructive lung disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.97, Diagnostic Code 6604 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
collarbone injury, as well as an initial evaluation in excess of 
10 percent for her service-connected obstructive lung disease.  In 
the interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant factual background, 
and an analysis of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by the 
VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, VA has a duty to notify the veteran and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are relevant to 
this appeal, as the RO obtained all private and VA medical records 
identified by the veteran and her representative.  The veteran has 
been afforded several respiratory examinations, which included 
pulmonary function testing, and are therefore adequate for rating 
purposes.  Pursuant to the Board's February 2000 remand, the RO 
also attempted to locate a missing pulmonary function study 
performed in November 1998, the findings of which are recorded in 
an April 2001 VA examination report.  The veteran has also been 
afforded a VA orthopedic examination, which found no findings 
concerning her collarbone.  Therefore, no additional development 
is required. 

The Board also finds that VA has complied with the duty to notify 
the veteran of the information and evidence that is necessary to 
substantiate her claims.  The Board observes that the discussions 
in rating decisions of April 1998, June 2001, and March 2003; the 
statement of the case issued in October 1998; the supplemental 
statements of the case issued in January 1999, January 2002, March 
2003, and July 2003; and letters by the RO dated February 2000 and 
October 2003 have informed the veteran of the information and 
evidence necessary to prove her claims.  The Board finds that the 
RO's October 2003 letter notified the veteran of the evidence, if 
any, she was expected to obtain and which evidence, if any, VA 
would obtain in connection with her claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), however, the 
United States Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  In this case, the initial RO decision 
was made prior to the enactment of the VCAA.  The VA believes that 
this decision is incorrect as it applies to cases where the 
initial RO decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

While the notice provided to the veteran was not given prior to 
the first RO adjudication of the claims, the notice was provided 
by the RO, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to respond to 
the VA notices.  Also, in response to the VA notices, the veteran 
and her representative have not indicated that there is any 
additional evidence that needs to be obtained in order to fairly 
decide her claims.  Under these circumstances, the Board finds 
that the veteran will not be prejudiced by the Board proceeding 
with a decision, and that no useful purpose would be served by 
returning this case to the RO to reissue notice that has already 
been provided.

II.  Service Connection for Residuals of a Collarbone Injury

The veteran is seeking service connection for residuals of a 
collarbone injury.  For the reasons that follow, the Board finds 
that the preponderance of the evidence is against the veteran's 
claim.  

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a period of 
war or during a post-December 31, 1946, peacetime period, for any 
disease or injury that was incurred in or aggravated by a 
veteran's active service, or for certain chronic diseases such as 
ulcer disease that were manifested to a degree of 10 percent or 
more within one year from the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003). 

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertinent to 
the manifestation of the disability prior to, during and 
subsequent to service.  Id.  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, "a lasting worsening of the condition" -- 
that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong of 
this rebuttal standard attaches. VAOPGCPREC 03-2003 (July 16, 
2003).

In this case, the presumption of soundness applies because the 
veteran's physical examination at the time of her enlistment in 
July 1985 made no reference to a collarbone injury.  However, 
clear and unmistakable evidence shows that the veteran injured her 
collarbone prior to service.  In this regard, an October 1988 
service medical record noted that the veteran had fractured her 
collarbone when she was sixteen, and that it still ached in the 
winter and with weather changes.  A December 1996 U.S. Army 
Reserve medical record also noted the veteran's history of a 
fractured collarbone in 1983 in a motor vehicle accident.  These 
records clearly establish that the veteran injured her collarbone 
prior to service.

With respect to rebutting the presumption of soundness, however, 
the Board's inquiry does not end with a determination that the 
veteran's collarbone injury clearly and unmistakable preexisted 
service.  The Board must also determine whether the veteran's 
preexisting injury was aggravated during service.  To make this 
determination, the Board must consider the veteran's service 
medical records as well as evidence developed after service. 

The veteran's only complaints in service involving her collarbone 
are contained in the October 1988 entry in which the examining 
physician recorded the veteran's statement that her collarbone 
ached in the winter and with weather changes.  The remainder of 
her service medical records, however, made no further reference to 
her preservice collarbone injury.  

In fact, no evidence shows that the veteran has any current 
residuals from this preservice injury.  X-rays performed at a July 
1992 VA examination revealed a normal right clavicle.  An April 
2001 VA general medical examination noted the veteran's history of 
a fractured collarbone prior to service, but listed no current 
residuals from that injury.  At an VA orthopedic examination in 
April 2001, the veteran's only complaints involved pain in her 
back and left foot, with no mention of her collarbone.  In 
addition to these examination reports, the Board reviewed numerous 
VA and private treatment records, none of which contained any 
clinical findings or a diagnosis pertaining to the veteran's 
collarbone.  

As there is simply no underlying disability involving the 
veteran's collarbone, the Board can only conclude that clear and 
unmistakable evidence shows that this preexisting injury was not 
aggravated by service.  In other words, the veteran's claim fails 
due to the lack of a current disability.  Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability.); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. 
Cir. 1998) (lay persons are "generally not capable of opining on 
matters requiring medical knowledge, such as the condition causing 
or aggravating the symptoms.").  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service connection for 
residuals of a collarbone injury.  Accordingly, the record does 
not present an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000).  
Hence, the appeal is denied.

III.  Increased Evaluation for Obstructive Lung Disease

The April 1998 rating decision on appeal granted service 
connection and assigned a 10 percent evaluation for obstructive 
lung disease, effective March 25, 1997.  Since this appeal ensued 
after the veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.  Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990). 

Obstructive lung disease is evaluated under Diagnostic Code (DC) 
6604.  Under this code provision, a 10 percent rating is warranted 
for chronic obstructive pulmonary disease (COPD) if the following 
findings are demonstrated: a forced expiratory volume in one 
second (FEV-1) of 71 to 80 percent predicted; an FEV-1 to forced 
vital capacity (FVC) ratio of 71 to 80 percent; or a diffusion 
capacity of carbon monoxide, single breath (DLCO (SB)) of 66 to 80 
percent predicted.  38 C.F.R. § 4.97, DC 6604 (2003).

A 30 percent rating is warranted if the following findings are 
demonstrated: an FEV-1 of 56 to 70 percent predicted; an FEV-1/FVC 
ratio of 56 to 70 percent; or a DLCO (SB) of 56 to 65 percent 
predicted.  Id. 

A 60 percent rating is warranted if the following findings are 
demonstrated: an FEV-1 of 40 to 55 percent predicted; an FEV-1/FVC 
ratio of 40 to 55 percent; a DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  Id. 

The maximum 100 percent rating is warranted if the following 
findings are demonstrated: an FEV-1 of less than 40 percent of 
predicted value; or an FEV-1/FVC ratio of less than 40 percent; or 
a DLCO (SB) of less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or if outpatient oxygen 
therapy is required.  Id.

B.  Factual Background 

In assigning the initial 10 percent evaluation, the RO considered 
a July 1997 VA examination report.  At that time, the veteran 
reported respiratory symptoms every two to three months.  
Pulmonary function testing revealed a prebronchodilator FEV-1 
value of 91 percent of the predicted value and an FEV-1/FVC value 
of 75 percent of the predicted value.  These findings were 
interpreted as showing a mild obstructive lung defect.  

A November 1998 VA examination report noted the veteran's 
complaints of shortness of breath with exertion.  She also 
reported bronchitis-type episodes, although admitted that she 
continued to smoke up to 1/2 pack of cigarettes a day.  X-rays 
revealed no active lung disease.  The diagnosis was mild 
obstructive lung disease, quite possibly secondary to continued 
tobacco abuse.  The examiner indicated that pulmonary function 
testing was accomplished and that the results would be associated 
with the report.  As will be discussed below, however, test 
results were not documented until the veteran was examined in 
April 2001. 

When examined in April 2001, the veteran reported dyspnea on 
exertion and a daily productive cough, but denied hemoptysis, 
anorexia, incapacitation secondary to lung disease, and treatment 
for COPD.  A physical examination revealed no signs of cor 
pulmonale, RVH (right ventricular hypertrophy), or pulmonary 
hypertension.  Breath sounds were equal and clear to auscultation.  
The examiner indicated that pulmonary testing during her November 
1998 VA examination revealed an FEV-1 value of 96 percent of the 
predicted value, which increased 6 percent post-bronchodilator, 
and a DLCO value of 77 percent of the predicted value.  X-rays 
showed normal size lungs and heart.  Pulmonary vessels were within 
normal limits, and lungs were clear without focal infiltrate or 
effusion.  The examiner concluded that the veteran did not need an 
echocardiogram, since she did not have significant enough lung 
disease to give her a cor pulmonale, and that any progression 
could be assessed with a pulmonary function test.  The examiner 
then reiterated that the veteran certainly did not have signs of 
cor pulmonale on this examination.  

The veteran was afforded an additional VA examination in July 
2001.  During the interview, the veteran denied any changes in her 
lung status since April 2001.  She continued to smoke and had an 
occasional productive cough.  A physical examination revealed that 
her lungs were clear to auscultation.  Her heart had a regular 
rate and rhythm, with no murmurs, gallops or rubs.  A pulmonary 
function test revealed an FEV-1 value of 86 percent of the 
predicted value, an FEV-1/FVC value of 76 percent of the predicted 
value, and a DLCO value of 96 percent of the predicted value.  
These findings were interpreted as showing a mild obstructive lung 
disease with mild response to bronchodilator.  The examiner noted 
that lung volume and diffusion capacity were within normal limits.  
The diagnoses included (1) history of COPD, no acute distress on 
today's examination, veteran is currently not on any medication 
for treatment of this; and (2) mild obstructive lung disease, as 
per pulmonary function testing. 

C.  Analysis

Applying the above criteria to the facts of this case, the Board 
finds that the veteran's obstructive lung disease was properly 
evaluated as 10 percent disabling.   The rating schedule clearly 
sets forth the criteria required for an evaluation in excess of 10 
percent for obstructive lung disease, none of which has been met 
in this case.  Findings from pulmonary function testing showed the 
lowest FEV-1 value to be 86 percent of the predicted value, the 
lowest FEV-1/FVC ratio to be 75 percent of the predicted value, 
and the lowest DLCO value to be 77 percent of the predicted value.  
These findings equate to a 10 percent disability evaluation under 
DC 6604.  

Moreover, there is simply no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes 
involving acute respiratory failure, or oxygen therapy.  The Board 
notes that a VA examiner in April 2001 found no signs of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The examiner also determined  that the veteran did 
not need an echocardiogram, since she did not have significant 
enough lung disease to give her cor pulmonale, and that any 
progression could be assessed with a pulmonary function test.  
Thus, the examinations of record are more than adequate for rating 
purposes, none of which show that the veteran's obstructive lung 
disease meets the criteria for an evaluation in excess of 10 
percent. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for the 
veteran's obstructive lung disease since the initial grant of 
service connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application, 38 U.S.C.A. § 5107(b), and the 
appeal is denied.  

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

There is no evidence in this case that the veteran's obstructive 
pulmonary disease has caused marked interference with employment.  
Medical evidence of record attributes the veteran inability to 
work to her psychiatric and orthopedic disabilities.  While her 
obstructive lung disease may interfere somewhat with her ability 
to work, such impairment has already been contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R.    § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of a collarbone injury is denied.

An initial evaluation in excess of 10 percent for obstructive lung 
disease is denied. 


REMAND

The veteran is seeking an increased evaluation for her service-
connected PTSD as well as an earlier effective date for her TDIU 
award.  Unfortunately, the Board finds that additional development 
is required before it can adjudicate either of these issues.  

As noted above, the Board is required to address the VCAA that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The RO notified the veteran of the VCAA but failed to notify her 
of the division of responsibility between the VA and herself in 
obtaining the evidence required to prove her claims involving an 
increased evaluation for PTSD and for an earlier effective date 
for her TDIU award.  In Quartuccio, 16 Vet. App. at 186-87, the 
Court held that the failure by the Board to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  This procedural 
error must be addressed prior to final appellate review by the 
Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the veteran's claims concerning the 
evaluations assigned for her PTSD, as well as the effective date 
assigned for her TDIU award under the VCAA.  In doing so, the RO 
should ensure that the notification and assistance requirements of 
the VCAA are satisfied, including notifying the veteran of the 
division of responsibilities between the VA and herself in 
obtaining evidence in support of her claims.  The RO should ensure 
that all of the VCAA notice obligations have been satisfied in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
as well as 38 U.S.C.A. §§ 5102, 5103, 5103A, and any applicable 
legal precedent.  Finally, if considered necessary, a VA 
examination should be conducted to evaluate the severity of her 
PTSD.  

When the development requested has been completed, the case should 
again be reviewed by the RO.  If any benefit sought is not 
granted, the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due process of 
law.  The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



